Citation Nr: 1011839	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-37-969A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Petersburg, Florida, which denied the Veteran's claim 
for service connection for bilateral hearing loss.

The Veteran testified at a December 2008 Travel Board hearing 
at the RO before a Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

In a February 2009 decision, the Board denied the Veteran's 
claim for service connection for a bilateral hearing loss 
disability.  The Veteran filed a motion for reconsideration 
of the Board's decision in March 2009.  See 38 C.F.R. § 
20.1001 (2009).  In November 2009, the motion for 
reconsideration was granted; this remand replaces the Board's 
February 2009 decision.  38 U.S.C.A. § 7103(b) (West 2002); 
38 C.F.R. § 20.1100 (2009).  The undersigned have been 
designated as the reconsideration panel.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.

In his March 2009 motion for reconsideration, the Veteran 
identified outstanding medical records that were available 
from the VA Community Based Outpatient Clinic (CBOC) in 
Panama City, Florida.  He indicated that these records showed 
that his primary care physician had requested an audiological 
examination on June 15, 2000; the records also showed that he 
had been diagnosed with bilateral sensorineural hearing loss 
as early as November 27, 2000.  As these records are relevant 
to the issue on appeal and have not been associated with the 
claims file, the Board finds it necessary to remand this case 
to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain records of the 
Veteran's treatment from the VA CBOC in 
Panama City on June 15, 2000 and November 
27, 2000, as well as all other 
outstanding audiological evaluation 
and/or treatment records that may be 
available from the VA facilities in 
Panama City and Pensacola, whether or not 
they have been archived.

2. Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a bilateral hearing loss 
disability.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




			
	K. Parakkal	D. Wight
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
R. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


